ORDER
This cause coming on to be heard before his Honor A. M. Noble, Judge of the High Court, upon motion of the defendant, Salavea, N., that he be permitted to continue the use of the Salavea name, pending the trial in the High Court, entitled Salavea, F. against Salavea, N., and all parties being present; and it appearing to the Court that the defendant, Salavea, N., has held and enjoyed the use of the name, Salavea, since the death of his father, Salavea, Malua, in the year 1908, without objection having been filed in the Court to the use of the name, Salavea, by any member of the Salavea family: It is therefore ordered, considered and adjudged by the Court that the defendant, Salavea, N., shall continue to hold and enjoy the use of said name with all the honors thereto appertaining until said cause shall have been determined in the High Court of American Samoa.
*298It is further ordered, considered and adjudged that the said Salavea, N., shall not interfere in any manner whatsoever with the lands over which the said Salavea, F.,. has control or over the land “FAATAUALA” now pending in the High Court of American Samoa.
It is further ordered, considered and adjudged, that no member of the Salavea family shall in any manner interfere with the said Salavea, N., in his use and enjoyment of the name, Salavea, until said trial, now pending in the High Court, shall have been fully determined.